F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         DEC 14 2000
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


CALVIN LEE STRONG,

          Plaintiff-Appellant,

v.
                                                       No. 00-3145
CHARLES E. SIMMONS, Secretary of
                                                   (District of Kansas)
Corrections, El Dorado, Kansas;
                                                 (D.C. No. 99-3123-KHV)
MICHAEL A. NELSON, Warden, El
Dorado Correctional Facility; (FNU)
Woods, Unit Team, El Dorado
Correctional Facility,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Calvin Lee Strong, a state prisoner proceeding pro se and in forma

pauperis, appeals the district court’s grant of summary judgment in favor of the

defendant prison officials on Strong’s 42 U.S.C. § 1983 civil rights suit. In his

complaint, Strong asserted that the defendants, while acting under the color of

state law, had deprived him of his constitutional rights under the First, Fourth,

Sixth, Eighth, and Fourteenth Amendments. In a thorough and well-stated

Memorandum and Order, the district court closely examined each of Strong’s

claims and concluded that those claims either completely lacked evidentiary

support or failed as a matter of law.

      This court reviews a grant of summary judgment de novo, asking whether

the “pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c). This court’s de novo review of the district court’s

Memorandum and Order, the parties’ briefs and contentions, and the entire record

on appeal reveals no reversible error. Accordingly, we exercise jurisdiction

pursuant to 28 U.S.C. § 1291 and AFFIRM the district court’s grant of summary

judgment in favor of the defendants for substantially those reasons set out in the


                                          -2-
district court’s Memorandum and Order dated May 1, 2000. Strong’s motion to

supplement the appellate record with irrelevant materials relating to a now-

dismissed judicial conduct complaint is DENIED.

                                      ENTERED FOR THE COURT:



                                      Michael R. Murphy
                                      Circuit Judge




                                        -3-